Case 3:18-cv-01427-SMY Document 91 Filed 08/05/21 Page 1 of 5 Page ID #1235




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY MCCULLOUGH, SR.,                         )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )   Case No. 18-CV-1427-SMY
                                                  )
 JEFFERY DENNISON, WEXFORD                        )
 HEALTH SOURCES, ETHAN WILKE,                     )
 KAREN SMOOT, and SHERRY                          )
 BENTON,                                          )
                                                  )
                         Defendant.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Timothy McCullough, Sr. is an inmate currently incarcerated at the Shawnee Correctional

Center (“Shawnee”). He filed the instant lawsuit pursuant to 42 U.S.C. § 1983, claiming

Defendants were deliberately indifferent to his serious health needs by failing to adequately treat

mental and physical ailments (Doc. 1). Specifically, McCullough alleges that he was prescribed

psychotropic medications that have serious side effects including bloody urine, blindness,

headaches, and pain. He further alleges that Defendants failed to treat these conditions or that

treatment was delayed due to unconstitutional policies. As it relates to the moving Defendants,

McCullough alleges that Ethan Wilke was deliberately indifferent to the side effects of his

psychotropic medications and his need for eye care (Count I), and that Wexford Health Sources

(“Wexford”) maintains an unconstitutional policy of inadequately staffing the optometrist position

at Shawnee (Count II).

       Now pending before the Court is Wexford’s and Wilke’s Motion for Summary Judgment

(Doc. 72). McCullough filed a response (Doc. 81) to which Defendants replied (Doc. 85). For the


                                           Page 1 of 5
Case 3:18-cv-01427-SMY Document 91 Filed 08/05/21 Page 2 of 5 Page ID #1236




following reasons, the Motion is GRANTED.

                                                Background

        The following relevant facts are undisputed: When McCullough transferred to Shawnee on

July 24, 2017, he requested evaluation by an optometrist and new eyeglasses (Doc. 73-1. p. 32).

On January 30, 2018, he filed a grievance regarding his request, noting that he had not seen an

optometrist, that he was losing eyesight, and that he was suffering adverse health effects from not

being able to see well (Doc. 73-2, pp. 3-4). A grievance officer reviewed the grievance and stated

as part of the response:

        Per E. Wilke – D.O.N. Inmate McCullough was last seen by the Optometrist at
        Hill Correctional Center 08/04/2015 where he was ordered glasses and to follow up
        as needed. McCullough was issued glasses 09/18/2015. We have a request slip
        dated 09/16/2017 requesting new glasses. We currently have him flagged as a
        priority to see the Optometrist (Doc. 73-2, p. 2).

Wilke is a registered nurse and during the relevant time-period, was the director of nursing at

Shawnee (Doc. 73-3, p. 1, ၁၁ 2-3). He did not treat or otherwise evaluate McCullough’s medical

condition and McCullough had no actual interaction with Wilke (Doc. 73-1, p. 31).1 Wilke is not

responsible for scheduling or monitoring the staffing of optometrists (Doc. 73-3, p. 2, ၁ 7).

                                                 Discussion

        Summary judgment is proper if there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). Once a properly

supported motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).



1
 McCullough was examined by an optometrist on April 21, 2018 (Doc. 81-3, p. 3) and again on May 19, 2018 (Doc.
81-3, p. 4). He received glasses on May 29, 2018 (Doc. 81-3, p. 5). He then underwent a “laser/YAG Iridotomey” of
both eyes to treat glaucoma (Doc. 81-3, pp. 21-22). He was subsequently evaluated by an optometrist on June 22,
2020 (Doc. 81-4, p. 12).


                                                 Page 2 of 5
Case 3:18-cv-01427-SMY Document 91 Filed 08/05/21 Page 3 of 5 Page ID #1237




       Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). To prevail on a

claim for deliberate indifference to a serious medical need, an inmate must show that he 1) suffered

from an objectively serious medical condition; and 2) that the defendant was deliberately

indifferent to a risk of serious harm from that condition. Petties v. Carter, 836 F.3d 722, 727 (7th

Cir. 2016). An objectively serious condition includes an ailment that has been “diagnosed by a

physician as mandating treatment,” one that significantly affects an individual’s daily activities, or

which involves chronic and substantial pain. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir.

1997). Defendants do not dispute that McCullough suffered from a serious medical condition.

       The subjective element requires proof that the defendant knew of but disregarded the risk

of an inmate’s medical condition. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A medical

professional’s response to an inmate’s medical needs violates the Eighth Amendment when “no

minimally competent professional would have so responded under those circumstances.” Pyles v.

Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (quotation marks and citation omitted).

       Here, no jury could reasonably conclude that Wilke was deliberately indifferent to

McCullough’s medical needs. Wilke had no interaction with McCullough prior to reviewing his

January 2018 grievance. He responded that McCullough was on the list to see an optometrist.

Wilke did not ignore McCullough’s complaints; there is no evidence that he disregarded any risk.

McCullough nonetheless argues that Wilke was responsible as an administrator for scheduling

inmates and ensuring that they are treated. However, Wilke cannot be held vicariously liable for

the treatment or lack of treatment of others and there is no evidence that he was personally involved

in any treatment or scheduling decisions. See Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017);



                                             Page 3 of 5
Case 3:18-cv-01427-SMY Document 91 Filed 08/05/21 Page 4 of 5 Page ID #1238




Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). Finally, to the extent that McCullough

alleges that Wilke delayed treatment, there is no evidence that any delay in treatment was the result

of Wilke’s actions or that any delay resulted in any adverse consequence. Petties v. Carter, 836

F.3d 722, 730-1 (7th Cir. 2016) (“To show that a delay in providing treatment is actionable under

the Eighth Amendment, a plaintiff must also provide independent evidence that the delay

exacerbated the injury or unnecessarily prolonged pain.”).

       McCullough’s claim that Wexford employed an unconstitutional policy of understaffing

the optometrist position also fails as a matter of law. In order to prevail on this claim, McCullough

must provide evidence that Wexford acted pursuant to an unconstitutional policy or custom,

Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016), and that the policy

was the moving force behind the constitutional violation. Gable v. City of Chicago, 296 F.3d 531,

537 (7th Cir. 2002) (quoting Monell v. Dep't of Social Servs., 436 U.S. 658, 691 (1978)).

McCullough has presented no evidence that Wexford has a policy, written or otherwise, of

understaffing the optometrist position. He merely offers conjecture unsupported by admissible

evidence (i.e. based on overheard comments from other inmates and doctors) that there is only one

optometrist who comes to Shawnee once or twice a week to treat and evaluate over a thousand

inmates at that institution. Summary judgment cannot be defeated by relying on inferences based

on speculation and conjecture. Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th

Cir. 2009). Moreover, evidence that there may have been a single delay in the treatment that

McCullough received, in-and-of-itself, is insufficient to demonstrate that there is an

unconstitutional policy that was the driving force behind a constitutional violation. Grieveson,

538 F.3d. 763, 774 (7th Cir. 2008) (noting that while an inmate’s personal experience of repeated

actions may be sufficient to establish an unconstitutional policy, “what is needed is evidence that



                                            Page 4 of 5
Case 3:18-cv-01427-SMY Document 91 Filed 08/05/21 Page 5 of 5 Page ID #1239




there is a true municipal [or corporate] policy at issue, not a random event.” (quotations omitted));

see also Palmer v. Marion Cty., 327 F.3d 588, 596 (7th Cir. 2003) (“proof of isolated acts of

misconduct will not suffice; a series of violations must be presented to lay the premise of deliberate

indifference”); Cornfield v. Consolidated High Sch. Dist. No. 230, 991 F.2d 1316, 1326 (7th Cir.

1993) (requiring “a pattern or a series of incidents of unconstitutional conduct”).

       McCullough also suggests that Wexford failed to follow its own policies regarding urgent

care. Again, there is no evidence that any person mis-applied Wexford’s written policies, and any

alleged failure to apply its policies to McCullough alone is not sufficient evidence of a widespread

practice of violating prisoners’ constitutional rights.

                                             Conclusion

       For the above reasons, Defendants Wexford’s and Wilke’s Motion for Summary Judgment

(Doc. 72) is GRANTED. The Clerk of Court is DIRECTED to enter judgment accordingly at

the conclusion of the case.

       IT IS SO ORDERED.

       DATED: August 5, 2021



                                                          STACI M. YANDLE
                                                          United States District Judge




                                             Page 5 of 5
